Citation Nr: 0823702	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right side jaw condition, to include residuals of an 
infection and dental surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had been submitted to reopen the veteran's claim of service 
connection for a right side jaw condition, residual of 
infection and dental surgery, previously claimed as residuals 
of tooth trauma.  

In December 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  Service connection for a right side jaw condition, to 
include residuals of an infection and dental surgery was 
denied in an October 2000 rating decision.  The veteran was 
notified of this decision and of his appeal rights.  He did 
not appeal the decision.  

2.  Since the October 2000 rating decision which denied 
service connection for a right side jaw condition, to include 
residuals of an infection and dental surgery, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has not been presented or secured.




CONCLUSION OF LAW

The October 2000 rating decision, which denied entitlement to 
service connection for right side jaw condition, to include 
residuals of an infection and dental surgery, is final, and 
evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

II.  Decision  

At the time of the October 2000 rating decision, which denied 
service connection for residuals of tooth trauma, the 
evidence of record consisted of the veteran's service 
treatment records, VA outpatient treatment records from July 
1999 to April 2000, and the veteran's application for 
compensation benefits.  The RO noted that the veteran had 
four teeth extracted during his military service in January 
1986, which resulted in swelling on the right side of his 
face with purulent intraoral extrudate in the area of one of 
the extracted teeth.  The veteran was hospitalized for 
fourteen days thereafter, during which time, an incision, 
drainage of the fascia planes on the right side of the face, 
and placement of drains were performed.  Upon discharge from 
service, the veteran reported on his April 1986 report of 
medical history has having or had severe tooth or gum 
trouble, and the physician noted that the veteran bled for 
four to five days after his wisdom teeth were extracted.  An 
April 1986 separation examination noted no dental 
abnormalities.  The RO determined that since there was no 
record trauma of the teeth and because extractions of the 
teeth are not considered a loss of bone through trauma or 
disease, service connection must be denied because a loss 
resulting from an extraction of the tooth is not considered a 
disability under VA law.  The veteran was notified of the 
denial in November 2000, including his appeal rights, and he 
did not appeal the decision.  Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

During the May 2008 hearing, the veteran testified that he 
had four wisdom teeth removed during his military service, 
and two days later, he incurred a 106 degree temperature 
along with a swollen jaw.  He explained that surgery was 
performed, and he was hospitalized for two weeks due to his 
jaw problems.  Since discharge from service, the veteran 
stated that he has difficulty chewing and has pain on the 
right side of his jaw and back tooth.  He contends that 
service connection is warranted for his right side jaw 
condition, to include residuals of an infection and dental 
surgery.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the October 2000 
rating decision which raises a reasonable possibility of 
substantiating the claim of service connection for a right 
side jaw condition, to include residuals of an infection and 
dental surgery.  Since the October 2000 rating decision, the 
evidence received into the record includes VA outpatient 
treatment records from November 2000 to March 2008 and June 
2007 examination results from a contract dental examination 
performed by QTC Medical Services (QTC).  

VA outpatient treatment records note the veteran's 
"jaw/dental surgery" during service as past medical history 
and also list "dental carries, unspecified" under the 
veteran's problem list.  In a February 1999 VA outpatient 
treatment note, dental pain was reported by the veteran, and 
he was given Ibuprofen.  Thereafter, a November 2000 VA 
outpatient treatment note reports that the veteran was seen 
for an abscessed tooth.  He exhibited purulent drainage from 
the right buccal gingival, back.  He was diagnosed with 
dental abscess, prescribed Amoxicillin, and requested to 
follow-up with a local clinic.  Finally, in December 2002, 
the veteran stated that he hoped the VA physician could 
"make an addendum to [his] DD 214 showing [his] nerve 
problems from the wisdom teeth extraction."  No reference is 
made in the VA outpatient treatment records as to whether the 
veteran has a current right jaw disability that is 
attributable to his wisdom teeth procedure during his 
military service.  Similarly, during the May 2007 QTC 
examination, the examiner noted that examination of the 
mandible and maxilla were normal, and the ramus and palates 
revealed no abnormal findings.  The examiner determined that 
there was no pathology to render a diagnosis for a right side 
jaw condition or status post infection from dental surgery.  
He further added that his final diagnosis is "no current 
right side jaw condition and no current conditions resulting 
f[rom] the post infection from surgery."

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the veteran has a current 
disability due to his in-service dental surgery.  Although 
the VA outpatient treatment records note periodic complaints 
of dental problems, the records do not specifically indicate 
a current dental disability due to service.  The Court has 
held that additional evidence, which consists merely of 
records of post-service treatment that do not indicate that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  In addition, the VA 
examiner concluded during the June 2007 QTC examination that 
there was no current right side jaw condition and no current 
dental conditions resulting from the in-service dental 
surgery and post infection.  Clearly, this opinion is adverse 
to the veteran's claim, and such adverse evidence cannot be 
used to reopen a claim.  The Court has held that evidence 
which is unfavorable to the veteran's case may not "trigger 
a reopening" of the claim.  See Villalobos v. Principi, 3 
Vet. App. 450, 452 (1992).  The Board concludes that this 
information, while new, does not raise a reasonable 
possibility of substantiating the veteran's claim.  

We do not doubt that the veteran sincerely believes such a 
relationship exists, but he is not competent, as a layperson, 
to render an opinion as to medical causation.  Therefore, he 
is not competent to refute the objective opinion of the VA 
examiner.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for a right side jaw 
condition, to include residuals of an infection and dental 
surgery.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2004 letter sent to the veteran.  
In the letter, the veteran was informed that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post-
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the May 2007 and October 2007 VCAA 
letters.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim for service 
connection a right side jaw condition, to include residuals 
of an infection and dental surgery by way of the February 
2004 VCAA letter.  

With regard to Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006) notice, the Board notes that since new and material 
evidence has not been presented to reopen the claim, service 
connection cannot be established.  Thus, any questions with 
regard to a disability rating or effective date is moot.  See 
also VCAA letters dated in May and October 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from 
February 1999 to March 2008, and Social Security 
Administration (SSA) medical records.  The veteran was also 
provided an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for a 
right side jaw condition, to include residuals of an 
infection and dental surgery is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


